            EXHIBIT B




Exhibit B               226
         Tornabene, Tyler H.L. (USAWAE)
 /
j
      /From:                                          <                                       >
         Sent:                              Friday, December 09, 2016 11 :35 AM
         To:
       Cc:                                  'Mid Columbia Research'
     · Subject:                             RE: Braeburn HS-16-555/ Pl Contact Number




         Good morning. Dr.       's cell phone number i..- This can be used if there is a safety
         event/emergency. Have·a great weekend!

         Thank Youl


         Regulatory Manager
         Mid-Columbia Research

      Office:509tlllllll
      Fax: 509

     1
       Email:
     · Address: 2630 N. Columbia Center Blvd, Suite#2
                ·Richland, V!A,99352



                         Col                                   re
         The information contained in this message may be privileged and/or confidential and protected from disclosure. If the
         reader of this message is not the intended recipient, or an employee or agent responsible for delivering this message to the
         intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
         strictly prohibited. Note that any views or opinions presented in this message are solely those of the author and do not
         necessarily represent those of Mid ColumbiaRESEARCH. All emails are subject to monitoring and archival. Finally, the
         recipient should check this message and any attachments for the presence of viruses. Mid Columbia RESEARCH accepts
         no liability for any damage caused by any vims transmitted by this email. If you have received this in error, please notify
         the sender immediately by replying to the message and deleting the material from any computer.


         From:                [m,ailtoall-
         Sent: Friday, December 9, 2016 8:30 AM
         To:�
         Subject: Braeburn HS-16·:-555/ Pl Contact Number

         Good Morning Heather,


                 Exhibit B                                            1                                                   227
/



 The Sponsor is asking all sites to provide the Pl's cell phone number in the event the Medical Monitor needs to discuss a
 safety event/emergency situation with the Pl. Could you please provide me Dr. g 's cell phone number? If your site
 does not divulge that information, can you provide me with a number that could be used to reach Dr           · both
.during/after office hours?                   _..            , ,, ••."!1!'!

 If you have additional questions, please contact"me.

 Kind Regards,

 V                        MS, MPH
,.�I/QiG.al
  . ··,. ·.,�·;-l· Research Associate
 Medpace
 1 DO Decker Court Suite· 250 ;:;
 Irving, Texas 75062
 Tel:    +l
 Mobile: +1....-at
 Fax:    +l._...
 E-mail:
 �w.rnedpace.com
            -, . . ··�1··..: ...
                         -,J/'',_,·_.
-;(".



  This transmission, including any attachments, is confidential, proprietary, and may be privileged. It is meant
  solely for the intended recipient. If you are not the intended recipient, you have received this transmission in
  error and you ar,¥,1;1.yreby notified that any review, disclosure, copying, distribution, or use of this transmission
                          ,r
  or any inW.:flJ.;�,J>?.� included therein, is unauthorized and strictly prohibited. If you have received this
  transmission fu error, please immediately notify the sender by reply and permanently delete all copies of this
. transmi�§iO\l,.fW1 any atta,�J.w;ltmts..      . .,� .

 J\.1PUID5375




                                                                                     i;,',,·'-•




                                                   .....




           Exhibit B                                        2                                                 228
